[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  APRIL 20, 2009
                                No. 08-14337                    THOMAS K. KAHN
                            Non-Argument Calendar                    CLERK
                          ________________________

                  D. C. Docket No. 92-00028-CR-ORL-18GJK

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

COLLIN MARSHALL,
a.k.a. Slim,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (April 20, 2009)

Before BIRCH, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Collin Marshall, a federal prisoner, appeals the district court’s reduction of
his sentence pursuant to 18 U.S.C. § 3582(c)(2). Marshall was originally

sentenced in 1992 to 360 months of imprisonment for conspiracy to possess with

intent to distribute crack cocaine, and possession with intent to distribute crack

cocaine. R1-575 at 1. Pursuant to Marshall’s § 3582(c)(2) motion, the district

court determined he was eligible for a sentence reduction under Amendments 706

and 711 to the United States Sentencing Guidelines, which reduced the base

offense level for crack cocaine offenses two levels. R1-577. The court sentenced

Marshall to 324 months of imprisonment – the minimum term permitted by the

amended guideline range. Id.; R1-572 at 4.

      The only issue on appeal is whether the district court had discretion under

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), to treat the

guidelines as advisory and further reduce Marshall’s sentence below the amended

guideline range. The answer is no. See United States v. Melvin, No. 08-13497,

___ F.3d ___, 2009 WL 236053, at *1 (11th Cir. Feb. 3, 2009) (per curiam)

(“Concluding that Booker and Kimbrough 1 do not apply to § 3582(c)(2)

proceedings, we hold that a district court is bound by the limitations on its

discretion imposed by § 3582(c)(2) and the applicable policy statements by the

Sentencing Commission.”). Accordingly, we AFFIRM the district court’s



      1
          Kimbrough v. United States, 552 U.S. ___, 128 S. Ct. 558 (2007).

                                                2
sentence.

      AFFIRMED.




                  3